\v\\

UNlTED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FIL

APR 10
C|erk u 5
D 11 J. H , ' - -Di
me amer § Finkruptcy
Plaintiff, )
)
v_ ) Civil Action No. ,
) \Z' Ll££’>
State of Texas, )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperz's. The Court will grant plaintiff s application and dismiss the
complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the
court to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

Plaintiff is a prisoner at the Travis County Correctional Complex in Del Valle, Texas. He
sues the State of Texas for "failure to protect [him] from racial discrimination." Compl. at l.
Plaintiff seeks $100 million in damages. Ia’. at 4. The Eleventh Amendment to the U.S.
Constitution immunizes a state from suit in federal court, unless immunity is waived.' See
College Sav. Bank v. Floria’a Prepaid Postsecondary Educ. Expense Ba’., 527 U.S. 666, 675-76
(1999); Keenan v. Washington Metropolz'tan Area TransitAuthorily, 643 F. Supp. 324, 327-28

(D.D.C. l986) (citing cases). A waiver is found "only where stated ‘by the most express

l The amendment provides in pertinent part: "[t]he judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another “State." U.S. Const. amend. Xl. lt is long established that
this amendment applies equally to suits brought by citizens against their own states. See
Ea’elman v. Jordan, 415 U.S. 651, 662-63 (1974); Hcms v. Louisiana, 134 U.S. l, l3-l5 (l890).

1

E D
2013

strict an
Courts

d

language or by such overwhelming implications from the test as [will] leave no room for any

777

other reasonable construction. Morris v. Washington Metropolz`tan Area Transit Authorily,
781 F.Zd 218, 221 (D.C. Cir. l986) (intemal citations omitted).

Plaintiff sues under Bz'vens v. Six Unknown Namea' Agents of F ederal Bureau of
Narcotz'cs, 403 U.S. 388 (1971). Compl. at l. Bivens creates a cause of action against federal
officials shown to have violated an individual’s constitutional rights while acting under color of

federal authority; it has no application to state action. Hence, this case will be dismissed. A

separate Order of dismissal accompanies this Mem0randum Opinion.

/l@l/
nite /S’ta§s l)istrict Judge
April 3 ,2013  /@M¢'j’